914 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William F. WYNN, Plaintiff-Appellant,v.Charles JONES, Stephen Norris, Howard G. Cook, Herman G.Davis, David Whalen, Russell Powers, Charles Butturini, L.H.Sweat, Capt., James A. Bowlen, Warden, Kay Winkler, DanHisle, David Newberry, Jeff Reynolds, Defendants-Appellees.
No. 90-5151.
United States Court of Appeals, Sixth Circuit.
Sept. 5, 1990.

Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
William F. Wynn, a pro se Tennessee prisoner, appeals the district court's order denying his motion for a preliminary injunction in his prisoner civil rights case filed pursuant to 42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
While the denial of a preliminary injunction motion may be immediately appealable pursuant to 28 U.S.C. Sec. 1292(a)(1), Wynn has not shown that a denial of his motion will cause a serious, perhaps irreparable consequence, that could not be effectively challenged on an appeal from the district court's final order.   Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981);  Bradley v. Milliken, 772 F.2d 266, 270-71 (6th Cir.1985).  Therefore, we decline to exercise jurisdiction in this matter at the present time.


3
Accordingly, it is ordered that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.